Citation Nr: 1033028	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service from June 1991 to 
June 1995 and additionally served from November 1999 to January 
2002 with discharge under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for a 
heart condition and denied entitlement to nonservice-connected 
pension.

The Board notes that the statement of the case issued by the RO 
in January 2006 addressed the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The claims 
file before the Board does not include a substantive appeal with 
respect to that claim, and that issue has not been certified for 
Board review.  Thus, that issue is not before the Board.  
38 C.F.R. §§ 20.200, 20.302 (2009).

The issue of entitlement to nonservice-connected pension benefits 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further action is 
required.


FINDING OF FACT

The evidence fails to show that the Veteran currently suffers 
from any heart disability.





CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active 
service, nor may a heart condition be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a May 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, some service personnel records, the reports of VA 
examinations, VA treatment records, and private treatment 
records.

The Board notes that a July 2007 VA treatment record indicates 
that the Veteran was receiving Social Security Administration 
(SSA) Supplemental Security Income (SSI) payments.  However, 
there is no indication that the SSA records would be relevant to 
his heart claim, and VA has no further duty to assist him with 
regard to obtaining those records.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a 
completely unrelated medical condition and the veteran makes no 
specific allegations that would give rise to a reasonable belief 
that the medical records may nonetheless pertain to the injury 
for which the veteran seeks benefits, relevance is not 
established.")

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by participating in VA examinations, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is against 
the appellant's claim for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes manifest to 
a degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

After reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for a heart 
condition.  While the evidence shows that the Veteran did have 
complaints of and was seen for heart palpitations during active 
service and that he has had complaints after service, the record 
fails to show the existence of any current underlying heart 
condition.

The service treatment records reveal that the Veteran had 
complaints of heart palpitations during his first period of 
active service from June 1991 to June 1995.  In August 1993 he 
sought treatment with complaints of palpitations and after a 
physical examination, the assessment was of palpitation with 
unknown etiology.  The report of a cardiology consultation a few 
days later indicated that the Veteran had a chief complaint of 
dizziness and shortness of breath.  After reviewing the Veteran's 
history and performing a physical examination, the examining 
cardiologist said that the Veteran has had a recurrent history of 
palpitations of unclear etiology.  He noted that the Veteran had 
recently had some chest pain, shortness of breath, and 
palpitations while undergoing exercise.  He indicated that the 
Veteran would undergo cardiac evaluation to evaluate for cardiac 
disease and identify other arrhythmias.  The report of a 24-hour 
ambulatory monitor test indicated that no obvious syncope was 
noted and the Veteran appeared to have normal sinus tachycardia 
with sinus arrhythmia.  The impression of an echocardiogram that 
month was normal and no hypertensive heart disease or mitral 
prolapsed was found.  Further, a treadmill stress test was 
performed and no exercise associated angina or ischemia were 
noted.  The examiner stated the likelihood of coronary ischemia 
was low based on the test.  

A September 1993 consultation note indicated an impression of 
benign palpitations and stated that there was no evidence of 
underlying heart disease.  Treatment records from February 1994 
indicate that the Veteran reported noticing that his heart raced 
3 or 4 times per day.  He was also seen for palpitations in March 
1994.  Treatment notes dated in May 1995 from the psychology 
division also note the Veteran's history of heart palpitations.  
During the May 1995 separation examination, the Veteran endorsed 
a history of shortness of breath, pain or pressure in the chest, 
and palpitation or pounding heart, but denied a history of heart 
trouble.  The examiner indicated that the cardiologist had 
related these symptoms to anxiety.  Upon clinical evaluation, the 
heart was evaluated as normal.  The Board also notes that during 
the October 1999 examination upon entrance to the Veteran's 
second period of active service, he denied having a history of 
any heart problems and the heart was clinically evaluated as 
normal. 

The record fails to establish that any currently diagnosed heart 
disability with regards to the Veteran's palpitations exists.  In 
this regard, private treatment records reveal complaints of heart 
palpitations from 2001 to 2004.  In July 2002 when the Veteran 
was seen for palpitations, an electrocardiogram (ECG) revealed a 
nonspecific T wave abnormality.  However, the impression after a 
Cardiolite treadmill stress test and a Cardiolite myocardial 
evaluation was of normal myocardial perfusion Cardiolite imaging 
after adequate exercise and that left ventricular systolic 
function was normal.  An August 2002 echocardiogram yielded 
normal results.  In August 2004, the Veteran was evaluated for 
palpitations.  A myocardial stress and rest test was performed.  
The test conclusion indicated that it was negative for myocardial 
ischemia, no chest pain or reproduction of the initial complaint 
occurred, there was no ectopy noted with exercise, there was a 
rare ventricular ectopy in recovery, and there was normotensive 
blood pressure response.  The result of a myocardial perfusion 
scan was interpreted as normal.  August 2004 X-rays of the chest 
showed the heart to be normal.  An ECG at that time was also 
normal.

VA outpatient treatment records show that the Veteran complained 
of heart palpitations beginning in 2005.  In May 2005 he 
described having heart palpitations during panic attacks or when 
stressed out. 

During a December 2006 VA mental disorders examination, the 
Veteran reported that since active service he gets heart 
palpitations every time he feels stress.  He said that he 
experienced anxiety attacks approximately two times per week 
which include dizziness, shortness of breath, heart palpitations, 
and sweating. 

The Veteran was provided with a VA general medical examination in 
December 2006, during which the claims file was reviewed.  The 
Veteran reported that he had been getting palpitations on and off 
secondary to his anxiety and panic attacks for the prior 12 to 13 
years.  The examiner said the episodes were not typical of 
paroxysmal atrial tachycardia and the Veteran denied any other 
chronic heart problems.  He denied having angina or chest pain.  
He had no history of heart failure or valve disease.  He had not 
undergone any cardiac procedures or surgeries. The Veteran said 
he was not following up with a cardiologist frequently.  He 
denied any recent hospitalizations for the management of cardiac 
problems.  The examiner reviewed the medical evidence in the 
claims file which failed to provide a diagnosis for any 
underlying heart condition.  Upon physical examination, the heart 
sounds S1 and S2 were normally heard.  There was no S3 or S4.  
There was no gallop or murmur.  X-rays of the chest showed that 
heart size was normal and an ECG showed normal sinus rhythm.  The 
diagnoses included recurrent episodes of palpation by history.  
The examiner noted that they were mostly related to anxiety and 
panic attacks.  The current 2D echocardiogram revealed normal 
left ventricular systolic function, and estimated METS were 8 to 
10.

VA treatment records dated from July through August 2007 show 
that in July 2007, the Veteran was apparently provided with a 
warning about congestive heart failure.  However, an assessment 
performed that day indicated that the heart was within normal 
limits.  Additional treatment records from that time period 
report a history of palpitations but fail to provide any 
diagnosis with regards to a heart condition. 

During an October 2007 general medical examination, the Veteran 
denied having any palpitations at that time.  Upon examination of 
the heart, there was normal sinus rhythm with a ventricular rate 
of 72, with no murmur, rubs, or gallops.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  When the competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability. See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection 
for a heart disability must be denied because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.  The Board has considered the 
Veteran's history of heart palpitations.  However, the Board 
notes that complaints of heart palpitations, alone, without a 
diagnosed or identifiable underlying malady or condition, do not 
constitute a disability for which service connection can be 
granted.  

Although he is competent to state his symptoms, the Veteran is 
not, as a layperson, qualified to render a medical diagnosis 
concerning any disability associated with heart palpitations, as 
the disability at issue requires medical expertise to diagnose 
and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a layman the Veteran is not 
competent to provide a probative medical opinion as to whether 
any heart palpitations he had constitute a heart disability which 
may form the basis for service connection.  In any event, the 
medical evidence of record does not support the existence of such 
a disability.

In summary, the Board finds that a current heart disability has 
not been shown by the competent evidence of record.  Accordingly, 
service connection is not warranted for a heart condition on a 
direct or presumptive basis.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a heart condition is 
denied.


REMAND

The Veteran has also claimed entitlement to nonservice-connected 
pension.  A review of the record indicates that the Veteran was 
provided VCAA notice with regard to establishing entitlement to 
such benefit during the course of the current claim.  Thus, 
corrective notice can be provided on remand.

The Board notes that the report of a July 2007 VA psychiatric 
admission assessment indicates that the Veteran was receiving SSI 
payments from the SSA.  However, the SSA records are not in the 
claims file.  Such records should be requested on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran was last examined in October 2007 and 
the last income information of record is from December 2006.  
Thus, a general medical examination, to include psychiatric 
evaluation, should be conducted with an opinion as to whether the 
Veteran's disabilities preclude employment.  In addition, the 
Veteran should be asked to provide income and employment 
information for the period from December 2006 to the present.  In 
this regard, the evidence of record indicates that the Veteran 
has had intermittent employment over the years.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to substantiate a claim for 
nonservice-connected pension.

2.  Send the Veteran the appropriate forms 
and ask him to provide updated income and 
employment information from December 2006 to 
the present.

3.  Request that the SSA provide any records 
pertinent to the Veteran's grant of SSI 
benefits as well as the medical records 
relied upon concerning that claim, and 
associate such records with the Veteran's 
claims file.

4.  If the Veteran's income is not excessive 
for nonservice-connected pension benefits, 
schedule the Veteran for a general medical 
examination, to include psychiatric 
evaluation.  Following examination of the 
Veteran, the examiner(s) should indicate 
whether the Veteran is permanently and 
totally disabled due to his disabilities for 
nonservice-connected pension purposes.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


